F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      August 9, 2007
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 CLARISSA W ELLS,

               Plaintiff-Appellant,                     No. 07-1062
          v.                                       (District of Colorado)
 JON ATH AN JAM ES FERN AN DEZ,                (D.C. No. 06-CV-02315-ZLW )
 and DO NN A FERN AN DEZ,

               Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, EBEL, and M cCO NNELL, Circuit Judges.


      This automobile tort suit was dismissed from federal district court because

the parties’ citizenship was not completely diverse. The plaintiff, Appellant

C larissa W ells, resides in A urora, Colorado. Among the defendants are two

persons, Jonathan and Donna Fernandez, who the complaint alleges reside in

Denver, Colorado. Id. Under longstanding precedent, a federal court has

diversity jurisdiction under 28 U.S.C. § 1332(a) to entertain state-law claims only


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
when “each defendant is a citizen of a different State from each plaintiff.” Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978). M s. W ells argued in

district court and reiterates on appeal that there is no evidence either way to

establish the citizenship of the defendants. This argument does nothing to further

M s. W ells’s cause. As the person invoking federal court jurisdiction, M s. W ells

bears the burden of proving that both this Court and the district court have subject

matter jurisdiction. M cNutt v. Gen. M otors Acceptance Corp., 298 U.S. 178, 189

(1936); Penteco Corp. Ltd. P’ship— 1985A v. Union Gas Sys., Inc., 929 F.2d

1519, 1521 (10th Cir. 1991). If she is correct that no evidence exists to establish

the defendants’ citizenship, this failure of proof is an additional reason that M s.

W ells’s claim should be dismissed without prejudice— not a reason to reinstate

her lawsuit. Therefore, M s. W ells’ APPEAL IS DISM ISSED.

      Appellant’s motion to proceed in form a pauperis is GRANTED.



                                                Entered for the Court,

                                                M ichael W . M cConnell
                                                Circuit Judge




                                          -2-